UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: SEPTEMBER 2013 Commission File Number 001-32558 KOBEX MINERALS INC. (formerly IMA Exploration Inc.) Translation of registrant’s name into English 1703 - 595 Burrard Street, Vancouver, British Columbia, V7X 1J1, Canada Address of principal executive office Indicate by check mark whether the registrant files or will file annual reports under the cover Form 20-F or Form 40-F Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SUBMITTED HEREWITH Exhibits Director Resignation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOBEX MINERALS INC. (Registrant) By: /s/Sandra Lee Sandra Lee Corporate Secretary Date: SEPTEMBER 23, 2013
